                                  UNITED STATES BANKRUPTCY COURT
                                    EASTERN DISTRICT OF MICHIGAN
                                         SOUTHERN DIVISION

In re:                                                                Case No. 18-46528

TAMIKA L. BLACKWELL,                                                  Chapter 7

            Debtor.                                                   Judge Thomas J. Tucker
_____________________________________/

         ORDER VACATING ORDER DISCHARGING THE DEBTOR (DOCKET # 21)

          On October 10, 2018, the Court entered an order entitled “Order of Discharge” (Docket

#21). That discharge order was entered in error, because at the time it was entered, Fed. R.

Bankr. P. 4004(c)(1)(J)1 precluded entry of the discharge. That is because there was a motion

then pending to extend the deadline for filing a reaffirmation agreement. (See “Motion to

Enlarge the Time Periods Set Forth in 11 [U.S.C. §] 523 and [Fed. R. Bankr. P.] 4008 as to

Michigan First Credit Union,” filed on October 5, 2018 (Docket # 19)). Accordingly,

          IT IS ORDERED that the order entitled “Order of Discharge” (Docket # 21) is vacated.




          1
              Fed. R. Bankr. P. 4004(c)(1)(J) states:

                    (c) Grant of discharge

                            (1) In a chapter 7 case, on expiration of the times fixed
                            for objecting to discharge and for filing a motion to
                            dismiss the case under Rule 1017(e), the court shall
                            forthwith grant the discharge, except that the court shall
                            not grant the discharge if:

                            ...

                            (J) a motion to enlarge the time to file a reaffirmation
                            agreement under Rule 4008(a) is pending[.]



   18-46528-tjt          Doc 24      Filed 10/29/18      Entered 10/29/18 14:32:52        Page 1 of 2
Signed on October 29, 2018




                                              2



   18-46528-tjt   Doc 24     Filed 10/29/18   Entered 10/29/18 14:32:52   Page 2 of 2
